The defendants in the above entitled causes,1 which have already been heard and decided by this court, now call up and urge a motion which was filed in each of said causes on the 23d day of September, 1881, and prior to the hearing thereof, which motion is that the court will order the complainant to elect whether it will proceed with its bills of complaint in equity, or with its suits at law, which suits, it is claimed by defendants, are based upon the same causes of action as are said bills in equity. The defendants also now move the court to declare that the complainant, having gone to a hearing in said causes in equity, has thereby elected to pursue its equitable remedies against the defendants, rather than its remedies at law. *Page 388 
The attention of the court was called to the former motion, before the commencement of the hearing upon the subject matter of said bills in equity, and it was then asked to order the complainant to elect; but the court did not see the necessity, with the light which it then had, of deciding the question of the inconsistency of the cases, or of compelling the parties to elect which way they would proceed, and suggested that the first question to be determined was the question of debt, in order that the court might be enabled to decide whether any lien existed, as claimed in the bills. The position of the court upon this matter was distinctly stated at the time by the presiding justice, and we see no occasion for any misunderstanding at the bar concerning it.
It appears by the record that on the 21st day of July, 1881, the Quidnick Company sued out of this court an original writ inassumpsit, returnable on the first Monday of October, A.D. 1881, against said A.  W. Sprague Manufacturing Company and Zechariah Chafee, trustee and assignee of said A.  W. Sprague Manufacturing Company, laying the ad damnum in said writ at $2,000,000, and procured thereunder the attachment of a large portion of the property and estate in the State of Rhode Island, in the hands of said Chafee by virtue of his trusts under the trust mortgage deed of November 1, 1873.
It also appears that on the 25th day of July, 1881, said Quidnick Company sued out of the Supreme Judicial Court of the State of Maine a writ returnable to said court then next to be holden at Augusta, within and for the county of Kennebec, on the third Tuesday of October, A.D. 1881, laying the ad damnum
thereof at $500,000, against the said A.  W. Sprague Manufacturing Company and Zechariah Chafee, trustee and assignee of said A.  W. Sprague Manufacturing Company, and procured under said writ the attachment of a large portion of the property and estate in said State of Maine, in the hands of said Chafee under his trusts as aforesaid.
Also, that on the 12th day of September, 1881, said Quidnick Company sued out of this court an original writ of assumpsit,
returnable on the first Monday in October, A.D. 1881, laying thead damnum thereof at $1,000,000, against said A.  W. Sprague Manufacturing Company, one of the defendants in the above entitled causes. *Page 389 
On the 4th day of August, 1881, the same plaintiff filed in this court two bills of complaint in equity, the same being numbered 1,927 and 1,928 respectively, on the clerk's docket. By the former bill the complainant seeks to establish a lien upon the property attached in said suits and on all other property in the hands of said Chafee, trustee and assignee as aforesaid, for the security of an alleged claim of about $2,000,000, in favor of said complainant, against said A.  W. Sprague Manufacturing Company and said Chafee, as trustee and assignee. By the latter bill the complainant seeks to establish a lien upon the shares of corporate stock of said Quidnick Company, now held by said Chafee, trustee, c., by way of pledge and collateral security to his said trusts, to secure an alleged indebtedness in favor of the complainant against said A.  W. Sprague Manufacturing Company of about $2,000,000.
The complainant does not deny that the bills in equity and the suits at law are based upon the same causes of action, but alleges that its bills in equity are in the nature of bills of discovery, and are auxiliary to and in aid of its suits at law; and it therefore claims the right to pursue both remedies simultaneously. No such claim as this, however, appears in either of said bills of complaint; and said suits at law, although two of them were commenced prior to the filing of said bills in equity, are nowhere referred to therein; and the only discovery prayed for in said bills is the ordinary prayer for an account between the parties.
The complainant also claims the right of trial by jury. But under the practice of this court it is well known that trial by jury is not limited to actions at law, but may be had as well upon all questions of fact arising out of suits in equity whenever either party demands the same.
There can be no doubt that the court has jurisdiction to interfere in a case of this nature and compel an election of remedies; or to declare that the complainant has, in fact, by proceeding with its bills in equity, elected, as to its remedies, and to restrain it from further proceeding on the law side of the court, to recover for the same cause of action; and the only question for the court to decide is, whether this is a proper case for the exercise of this power. *Page 390 
Says Lord Manners, in Mocher v. Reed, 1 Ball  B. 318, 320: "After the plaintiff has obtained a decree to account, he is not at liberty to dismiss the bill; having got the relief he prayed, his election is made, and he cannot afterwards proceed at law; besides, how utterly inconsistent with the ends of justice it would be to permit him to proceed in this court and at law at the same time for the same demand; for the jury may find a verdict one way, and the Master make a report a different way, which would occasion such a clashing of jurisdiction as never could be endured."
In the case of Conover v. Conover, 1 N.J. Eq. 403, 409, the learned Chancellor says: "The practice is, where the party sues both at law and in equity for the same thing, he will be put to his election in which court he will proceed. . . . In this case there has been no order putting the party to his election, nor any application for such order, so far as I am informed. The proceedings in this respect have not been altogether formal, but an election has been made in fact. No steps have been taken in the suit at law. Testimony has been taken on both sides in this court relative to the very claim for which the action was brought, and the suit has proceeded here without objection. . . . They will be considered here as having made their election, and must abide the result. Any further proceedings at law will be stayed by injunction."
See also, to the same effect, Wedderburn v. Wedderburn, 2 Beav. 208, cited at the bar, and Wilson v. Weatherherd, 2 Merivale, 406. Furthermore this court has decided that the law in this State is in practical harmony with the cases cited, in the case of Pawtucket Institution for Savings v. Almy, not reported, where an election was ordered. In brief, the rule is, as well stated by the Master of the Rolls in Wedderburn v.Wedderburn, "that there is not to be a double investigation of the same matter upon which the court is to adjudicate."
As to the authority of the court to restrain a citizen from thus proceeding for the purpose named in a foreign court, the law is well settled that such authority exists.
Says Mr. Justice Story, in his Commentaries on Equity Jurisprudence, § 899: "Although the courts of one country have no *Page 391 
authority to stay proceedings in the courts of another, they have an undoubted authority to control all persons and things within their territorial limits. When, therefore, both parties to a suit in a foreign country are resident within the territorial limits of another country, the courts of equity in the latter may actin personam upon those parties, and direct them by injunction to proceed no further in such suit."
And in Daniel's Chancery Practice, 5 Amer. ed. p. 815, cited at the bar, it is laid down that "the principle of election has also been applied where there was one suit in this country and another for the same matter in a foreign court of competent jurisdiction."
See also, to the same effect, Dehon et al. v. Foster etals. 4 Allen, 545; Snook et al. v. Snetzer, 25 Ohio St. 516; and Pieters v. Thompson, Cooper, temp. Eldon, 294.
Now, it is alleged on the one side and not denied on the other, that two of said suits at law are brought to recover debts claimed to have accrued to the complainant under the stocking contract, so called, of December 18, 1873. But this court has already decided that no debt could arise in favor of the complainant under and pursuant to said contract. Now, if these suits at law were allowed to proceed, the very novel question in substance for the jury to determine in the trial thereof, if it were competent to submit such a question to the jury, would be whether the court had erred in a question of law; and if they should determine that it had so erred, to practically reverse its decision by rendering a verdict for the plaintiff for the amount claimed under said contract. Or, to state the matter briefly, the complainant claims that a debt exists in its favor, under said contract, against the A.  W. Sprague Manufacturing Company, and has commenced a suit at law to recover the same. The court has construed said contract in another proceeding, between the same parties, and decided that no debt can exist thereunder in favor of the complainant. This being so, we can see no occasion for, or propriety in, a jury trial.
The other suit is brought to recover upon the "old debt," as it is termed, which existed prior to the execution of the trust mortgage deed. But this debt, as the court has decided, was cancelled or merged by the acceptance on the part of the plaintiff of the extension mortgage notes, which notes constituted a new and fresh *Page 392 
indebtedness in place of the old; so that under the decision of the court, the cause of action fails in this as well as in the previously mentioned cases.
There is really nothing, therefore, as the cases stand, to go to a jury, even were the complainant allowed to pursue its remedies on the law side of the court.
As to the claim made at the hearing that the last mentioned suit was brought, or might be used, to recover upon the extension mortgage notes given by the A.  W. Sprague Manufacturing Company under and pursuant to the trust mortgage deed, we can only say that no such claim appears in said suits or in either of them, no notes being declared on or mentioned therein. Of course there can be no question of the complainant's right to maintain its suit at law upon those notes.
Furthermore it seems to the court that the complainant's remedy in equity is adequate and full. It has the assurance of a decree of this court, already passed, that the entire proceeds of the sale of the trust estate shall be held to secure and pay any indebtedness which may be found to exist in its favor against the defendants. It could have no more than the whole, if if were allowed to proceed in both ways at the same time. It would be simply carrying on two independent proceedings to accomplish the same result, neither being connected with or affording any aid to the other.
Upon a careful consideration of this case, the majority of the court can see no occasion for allowing the complainant to pursue its remedies for the same cause of action both on the law and equity side of the court; and having already pursued its equitable remedies to a final decree, we feel bound to declare that it has thus made an election, in fact, and should be bound by the results. We, therefore, order the suits at law to be discontinued, and the attachments made thereunder dissolved.
STINESS, J., concurred.
1 i.e. This case and the one next following.